Appeal by the defendant from a judgment and amended judgment of the Supreme Court, Queens County (Pitaro, J.), both rendered March 4, 1985, convicting him of burglary in the second degree, upon a jury verdict, under indictment No. 3997/84, and violation of probation, upon his plea of guilty, under indictment No. 536/84, and imposing sentences.
Ordered that the judgments are affirmed.
The claims of error based on the prosecutor’s comments during summation were largely unpreserved for appellate review as a matter of law (see, People v Arce, 42 NY2d 179, 190; People v Medina, 53 NY2d 951, 953), and those errors that were preserved did not deprive the defendant of a fair trial (see, People v Galloway, 54 NY2d 396, 399; People v Jalah, 107 AD2d 762). Furthermore, there is no reason to disturb the defendant’s sentences (see, People v Farrar, 52 NY2d 302, 305; People v Suitte, 90 AD2d 80, 86). Mollen, P. J., Thompson, Eiber and Spatt, JJ., concur.